 



Exhibit 10.6
(SUNTRUST (SM)) [b67185web6718502.gif]
3333 Peachtree Road, N.E.
Center Code 3913
Atlanta, Georgia 30326
Member NASD and SIPC
July 18, 2007
Confirmation of Swap Transaction
THIS LETTER AGREEMENT SHOULD BE REVIEWED, EXECUTED BY AN AUTHORIZED PERSON(S),
AND RETURNED IMMEDIATELY VIA FAX TO 404-926-5827 OR 404-926-5826.
(Please direct any questions to Faraz Ansari at 404-926-5819.)
Steve Elder
Treasurer
Wright Express Corporation
97 Darling Avenue South
South Portland, Maine 04106
Ph#: 207-523-7769
Fax#: 207-523-7798
REF: 120387
Dear Mr. Elder:
The purpose of this Confirmation is to set forth the terms and conditions of the
Swap Transaction entered into between SunTrust Bank (“SunTrust”) and Wright
Express Corporation (“Counterparty”) on the Trade Date specified below. The
definitions and provisions contained in the 2000 Definitions published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), as amended and
supplemented from time to time (the “Definitions”), are incorporated by
reference into this Confirmation. In the event of any inconsistency between the
Definitions and this Confirmation, this Confirmation will govern.

1.   The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

     
 
   
Notional Amount:
  $40,000,000
 
   
Trade Date:
  July 18, 2007
 
   
Effective Date:
  July 23, 2007
 
   
Termination Date:
  July 12, 2009, with adjustment in accordance with the Modified Following
Business Day Convention

 



--------------------------------------------------------------------------------



 



2

     
 
   
Business Days:
  New York and London
 
   
Calculation Agent:
  SunTrust
 
   
Fixed Amounts
   
 
   
Fixed Rate Payer:
  Counterparty
 
   
Fixed Rate Payer Payment Dates:
  The 22nd day of each month beginning August 22, 2007, through and including
the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention
 
   
Fixed Rate:
  5.199% per annum
 
   
Fixed Rate Day Count Fraction:
  Actual/360
 
   
Adjustment to Period End Dates:
  Applicable
 
   
Floating Amounts
   
 
   
Floating Rate Payer:
  SunTrust
 
   
Floating Rate Payer Payment Dates:
  The 22nd day of each month beginning August 22, 2007, through and including
the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 month
 
   
Floating Rate for initial Calculation Period:
  To be determined
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Spread:
  Inapplicable
 
   
Adjustment to Period End Dates:
  Applicable
 
   
Reset Dates:
  The first day of each Floating Rate Payer Calculation Period

2.   Other Provisions

(a) Relationship Between the Parties. Each party hereto will be deemed, as of
the Trade Date, to represent to the other party (absent a written agreement
between the parties that expressly imposes affirmative obligations to the
contrary for that Swap Transaction): -



--------------------------------------------------------------------------------



 



3

(i) Non-Reliance. It is acting for its own account, it has consulted appropriate
legal, tax, financial and other advisers prior to entering into the Swap
Transaction, and it has made its own independent decisions to enter into the
Swap Transaction and as to whether the Swap Transaction is appropriate or proper
for it based upon its own judgment and upon advice from such advisers as it has
deemed necessary. It is not relying on any communication (written or oral) of
the other party as investment advice or as a recommendation to enter into the
Swap Transaction, it being understood that information and explanations related
to the terms and conditions of the Swap Transaction will not be considered
investment advice or a recommendation to enter into the Swap Transaction. No
communication (written or oral) received from the other party will be deemed to
be an assurance or guarantee as to the expected results of the Swap Transaction.
(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Swap
Transaction. It is also capable of assuming, and assumes, the risks of the Swap
Transaction.
(iii) Status of Parties. THE OTHER PARTY IS NOT ACTING AS A FIDUCIARY FOR OR AN
ADVISER TO IT IN RESPECT OF THE SWAP TRANSACTION.
(b) SunTrust has the right, but not the obligation, to terminate the Swap
Transaction if seventy-five (75) days have elapsed since the Trade Date and the
ISDA Form and its accompanying Schedule have not been executed by the
Counterparty and received by SunTrust. If this right to terminate is exercised,
SunTrust will be entitled to receive from the Counterparty, or will be required
to pay to the Counterparty, the fair market value for such termination as
determined by SunTrust in good faith and in accordance with market practice and
its own customary procedures.
(c) To help the government fight the funding of terrorism and money-laundering
activities, federal law requires SunTrust to obtain, verify, and record certain
identifying information about its customers. The Counterparty will need to
provide to SunTrust its legal name, physical address, date of birth, if
applicable, and other identifying information, including identifying documents,
to assist in this verification process.



--------------------------------------------------------------------------------



 



4

3.   Account Details

Payments to SunTrust
SunTrust Bank
ABA # 061000104
FBO: Bond Wire Clearing
Account # 9088-0000-95
Attn: Financial Risk Management, Operations
Payments to the Counterparty
Depository: Harris Bank
ABA # 071000288
Favor of: Wright Express Corporation
Account # 4539482
Please confirm that the foregoing correctly sets forth the terms of the Swap
Transaction by signing this Confirmation and immediately returning all its pages
via fax (without a cover sheet) to 404-926-5827 or 404-926-5826.

                      Very truly yours,       Accepted and Confirmed as of the
date first written:
 
                    SUNTRUST BANK       WRIGHT EXPRESS CORPORATION
 
                    By:   /s/ Rafeek Ghafur       By:   /s/ Steven Elder        
         
 
  Rafeek Ghafur           Name:   Steven Elder
 
  Vice President           Title:   VP, Investor Relations & Treasurer